                     Case 1:21-cv-00020-JRH-BKE Document 1 Filed 02/05/21 Page 1 of 6


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                         United States District Courtu.s                                                                 >, \




                                                                     for the

                                                        Southern District of Georgia
                                                                                                             ZOZl FlB -5 P 2: 2S
                                                                                                                  r-




                                                                        Division
                                                                                                                                   Li, -..




                                                                       )
                                                                               Case No.       rvi?i- 020
                                                                       )                      (to befilled in by the Clerk's Office)
                        Brian D. Swanson
                                                                       )
                               Plaintiff(s)                            )
(Write thefull name ofeach plaintiffwho isfiling this complaint.       )
Ifthe names ofall the plaintiffs cannotfit in the space above,                  Jury Trial: (checkone)      □ Yes ^ No
please write “see attached” in the space and attach an additional      )
page with thefull list ofnames.)                                       )
                                   -V-
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                          State of Georgia                             )
                               Defendants)                             )
(Write the full name ofeach defendant who is being sued. If the        )
names of all the defendants cannotfit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE


I.         The Parties to This Complaint
           A.         The PIaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.

                                 Name                               Brian D. Swanson

                                 Street Address                     1805 Prince George Ave
                                 City and County                    Evans, Columbia
                                  State and Zip Code                Ga, 30809
                                 Telephone Number                   (831)601-0116
                                  E-mail Address                    swansons6(5),hotmail.com




                                                                                                                                             Page 1 of 6
                     Case 1:21-cv-00020-JRH-BKE Document 1 Filed 02/05/21 Page 2 of 6


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


           B.        The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.
                     Defendant No. 1

                                Name                        The State of Georgia
                                Job or Title (ifknown)      Christopher M. Carr, Attorney General for the State of Georgia
                                 Street Address             40 Capitol Square, SW

                                City and County             Atlanta

                                 State and Zip Code         GA 30334

                                Telephone Number            (404)657-8733

                                 E-mail Address (ifknown)


                      Defendant No. 2

                                 Name

                                 Job or Title (ifknown)
                                 Street Address

                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (ifknown)

                                                                                              /
                      Defendant No. 3

                                 Name

                                 Job or Title (ifknown)
                                 Street Address

                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (ifknown)


                      Defendant No. 4

                                 Name

                                 Job or Title (ifknown)
                                 Street Address

                                 City and County
                                 State and Zip Code
                                 Telephone Number




                                                                                                                    Page 2 of 6
                    Case 1:21-cv-00020-JRH-BKE Document 1 Filed 02/05/21 Page 3 of 6


Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


                                E-mail Address (ifknown)


II.       Basis for Jurisdiction


          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.
           What is the basis for federal court jurisdiction? (check all that apply)
                       Federal question                            n Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

           A.        If the Basis for Jurisdiction Is a Federal Question


                     List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                     are at issue in this case.

                       US Constitution Article 1, Section 3
                       US Constitution Article 5
                       Seventeenth Amendment




           B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                                The Plaintiff(s)

                                a.         Ifthe plaintiff is an individual
                                           The plaintiff, (name)                                              , is a citizen of the
                                           State of(name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                              , is incorporated
                                           under the laws ofthe State of(name)
                                           and has its principal place of business in the State of(name)



                                (Ifmore than one plaintiffis named in the complaint, attach an additional page providing the
                                same informationfor each additional plaintiff.)

                      2.        The Defendant(s)

                                a.         If the defendant is an individual




                                                                                                                          Page 3 of 6
                     Case 1:21-cv-00020-JRH-BKE Document 1 Filed 02/05/21 Page 4 of 6


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                                           The defendant, (name)                                                , is a citizen of

                                           the State of(name)                                               . Or is a citizen of

                                            (foreign nation)



                                 b.        If the defendant is a corporation
                                           The defendant, (name)                                            ,is incorporated under
                                           the laws ofthe State of(name)                                              ,and has its

                                           principal place of business in the State of(name)
                                           Or is incorporated under the laws of(foreign nation)
                                           and has its principal place of business in (name)


                                (Ifmore than one defendant is named in the complaint, attach an additional page providing the
                                same informationfor each additional defendant.)

                      3.        The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):
                                  $0.00




III.       Statement of Claim


           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




                                                                                                                            Page 4 of 6
                     Case 1:21-cv-00020-JRH-BKE Document 1 Filed 02/05/21 Page 5 of 6


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


          The recent election of Jon Ossof and Raphael Wamock to the United States Senate, and certified by the Gerogia
          Secretary of State on January 19, 2021, is unconstitutional and void.

          The State of Gerogia cannot impose upon the Plaintiff the State's constitutional duty to select the State's United
           States Senators. The Plaintiff has no constitutional authority to choose the State of Gerogia's United States
           Senators. The State of Georgia has asked the Plaintiffto violate the Constitution and to do something that he has
           no authority to do.

           Statement of facts:


           Article 1, section 3 states that the Senate is "chosen by the legislature thereof," not by a popular election.

           Article 5 states that, "no State, without its consent, shall be deprived of its equal suffrage in the Senate."

          "State" in Article 5 means "state legislature," the state government or the State in its political capacity. It does
           not mean a geographic location.

           The State of Gerogia did not ratify the Seventeenth Amendment and therefore it did not consent to be deprived
           of its equal suffrage in the Senate. If the State of Georgia loses all of its suffrage then it has certainly lost its
           equal suffrage.

           According to the Constitution, the people are reprsented in the House of Representatives.

           According to the Constitution, the States, meaning the state legislatures, the state governments, are represented
           in the Senate. But, if the people elect the Senate, then the people are represented in the Senate and the State has
           lost all of its suffrage in the Senate. That cannot happen without the State's consent.

           This dispute will be decided by the meaning of the word "State" in Article 5 ofthe Constitution.


IV.        Relief


           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.
           The Plaintiff respectfully requests that this court provide the following relief:

           1) Order that the election of Jon Ossof and Raphael Wamock to the United States Senate is unconstitutional and
           void.


           2)Order the Georgia State Legislature to immediately choose two Senators to represent the State in accordance
           with the U.S. Constitution.




                                                                                                                            Page 5 of 6
                     Case 1:21-cv-00020-JRH-BKE Document 1 Filed 02/05/21 Page 6 of 6


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and beliefthat this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
           requirements of Rule 11.

           A.        For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.


                      Date of signing:


                      Signature ofPlaintiff
                      Printed Name of Plaintiff     'BrlahT3'.~Swansfyn


           B.         For Attorneys


                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number

                      Name of Law Firm

                      Street Address

                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                      Page 6 of 6
